Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US2016/020621, filed on 03/03/2016.
Claims 24-38 and 58 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 07/30/2020), Applicants filed a response and a claim set on 12/30/2020 is acknowledged. 
	Claims 24-38 and 58 are under consideration and are present for examination.
Applicants' arguments filed on 12/30/2020, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the Examiner. The signed copy of 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 35 and 37 are indefinite in the recitation of “about 10oC to about 200oC”, “about 5 minutes to about 1o hours”, “about 50oC to about 200oC”, “about 1 bar to about 100 bar” and “about 1 minute to 10 hours. The term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Appropriate correction is required.

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 24-38 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Kambourakis et al. (Compositions and methods for producing chemicals and derivatives thereof. WO 2014/047510 A1, publication 03/27/2014, claim benefit of 61/704,408, filed on 09/21/2012, see IDS) in view of the common knowledge of a skilled artisan, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


New-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 24-38 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Kambourakis et al. (Compositions and methods for producing chemicals and derivatives thereof. WO 2014/047510 A1, publication 03/27/2014, claim benefit of 61/704,408, filed on 09/21/2012, hereinafter Kambourakis (WO), see IDS) in view of Kambourakis et al. (Compositions and methods for producing chemicals and derivatives thereof. US 2014/0206047 A1, publication 07/24/2014, hereinafter Kambourakis (US PGPUB) and Znad et al. (Production of gluconic acid from glucose by Aspergillus niger: growth and non-growth conditions. Process Biochemistry 39 (2004): 1341-1345).
The Broadest Reasonable Interpretation (BRI) of claims 24-27, 30-32 and 58, which are drawn to method of preparing 2,5-furandicarboxylic acid or an ester derivative thereof comprising the steps of a. oxidizing glucose to provide gluconic acid; b. dehydrating gluconic acid to provide 2-keto-3-deoxygluconic acid; c. dehydrating 2-keto-3-deoxygluconic acid or 2-keto-3-dehydrogluconic acid (DHG) to provide 5-hydoxymethyl-2-furoic acid (HMFA); and d.   oxidizing 5-hydroxymethyl-2-furoic acid (HMFA) to provide 2,5-furandicarboxylic acid (FDCA); wherein 2-keto-3-deoxygluconic acid is pre-disposed to forming keto-furanose tautomers in solution, wherein step a. is contacted with at least one enzyme including glucose oxidase or glucose dehydrogenase, which converts glucose to gluconic acid, which can be also performed by an oxidizing microbe, wherein step b. is contacted with at least one enzyme including gluconate dehydratase, glucarate dehydratase, fuconate dehydratase, mannonate dehydratase, xylonate dehydratase or galactonate dehydratase. 
Regarding claims 24-38, and 58, Kambourakis et al. (WO) teach a process for the production of the 2,5-furandicarboxylic acid (FDCA) or diethyl ester or dibutyl ester derivatives (para [0080] and Fig. 13-14) from glucose (see, abstract) through the corresponding keto-derivatives including 2-keto-3-dehydrogluconic acid (DHG) or 2-keto-3-deoxygluconate (DOG) as claimed by oxidizing glucose using glucose oxidase and/or glucose dehydrogenase or gluconate dehydrogenase into gluconic acid, wherein said oxidation steps can be performed using oxidative bacteria including Acetobacter and Gluconobacter oxydans, wherein gluconic acid is dehydrated into 2-keto-3-dehydrogluconic acid (DHG) or 2-keto-3-deoxygluconate (DOG) by a gluconate dehydratase (para [0025] and Fig. 5),  which further converted to 4,6-dihydroxy 2,5-diketo hexanoate (2,5-DDH), which further converted to 4-deoxy-L-threo-hexosulose urinate (DTHU), which is converted to  5-dehydro-4-deoxyglucarate (DDG) (see, Fig. 2A as shown below), wherein DDG is converted to FDCA by the action of inorganic acid (see, abstract, para 14, 15 and 46), and an ester form of FDCA could be produced by using methanol, ethanol or butanol  with DDG derived from glucose (see, para 15, 80), wherein the DHG is obtained by the oxidation of glucose by using enzymes glucose oxidase and/or glucose dehydrogenase or gluconate dehydrogenase or gluconate dehydratase into gluconic acid, wherein said oxidation steps can be performed using oxidative bacteria including Acetobacter and Gluconobacter oxydans, wherein the gluconic acid or gluconate further dehydrated into  2-keto-3-dehydrogluconic acid (DHG) or 2-keto-3-deoxygluconate (DOG) by using gluconate dehydratase or DHG dehydratase, wherein 2-keto-3-dehydrogluconic acid (DHG) or 2-keto-3-deoxygluconate (DOG) is converted to 4,6-dihydroxy 2,5-diketo hexanoate (2,5-DDH) by a DHG dehydrogenase or DHG oxidoreductase, wherein the conversion of DDH to DTHU is performed by an isomerase enzyme, and the conversion of DTHU to DDG is performed by aldehyde oxidase or aldehyde oxidoreductase, wherein DDG is converted to 2,5-furandicarboxylic acid (FDCA) or ester of FDCA by using inorganic acid and alcohol such as methanol, ethanol or butanol. Kambourakis et al. (WO) also teach using chemical catalysts including acids (sulfuric, hydrochloric or phosphoric acids) and bases   (ethylamine, boron trifluoride), and heating the reactants at 120, 140 or 150oC for 2-4 hrs (See, abstract, and paragraphs 8, 14, 15, 37, 58, 62, 64, 80, 86-89,108, 112, 113, 119, and claims 1 -20 and figures 2A-H (see, SnagIt image of Fig. 2A as shown below), 3C, 4-5, and 13-14, 16 and17).  


    PNG
    media_image1.png
    562
    1461
    media_image1.png
    Greyscale

Besides, the limitations of claim 24, “the 2-keto-3-deoxygluconic acid is pre-disposed to forming keto-furanose tautomer in solution” is the inherent property of the products of the 2-keto-3-dehydrogluconic acid (DHG) during the reaction, and similarly, EC numbers of the enzymes glucose oxidase and/or glucose dehydrogenase or gluconate dehydrogenase or gluconate dehydratase, used are inherently associated with the recited enzymes. 
Because the 2-keto-3-deoxygluconic acid (DHG) of the instant application and that of the reference is one and the same, Examiner takes the position that the 2-keto-3-deoxygluconic acid (DHG) disclosed in the reference inherently has the same characteristics of keto-furanose tautomer in solution. Similarly, EC number of the enzymes glucose oxidase and/or glucose dehydrogenase or gluconate dehydrogenase or gluconate dehydratase, are inherently associated with the recited enzymes. Since the Office does not have the facilities for examining and comparing applicants' reactants or products with the reactants or products of the prior art, or claimed enzymes and the enzymes of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed reactants and products, or enzymes and the reactants and product or enzymes of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Kambourakis et al. do not explicitly teach the product of step C of claim 24, i.e. dehydrating 2-keto-3-deoxygluconic acid (DHG) to provide 5-hydoxymethyl-2-furoic acid or 5-hydroxy(5-HMFA), but indeed teach production of 5-hydoxymethyl-2-furfural (5-HMF), an aldehyde form of 5-hydoxymethyl-2-furoic acid (5-HMFA), 5-HMF could be oxidized to 5-hydoxymethyl-2-furoic acid (5-HMFA) with any oxidizing agent or enzyme having oxidoreductase, oxidase or dehydrogenase activity, and  (5-HMFA) further oxidized or dehydrated to produce  2,5-furandicarboxylic acid (FDCA), the claimed product, which is documented in paragraph [0006], and further teach that 5-HMF is an unstable intermediate product. However, in Fig. 16, Kambourakis et al. (WO) clearly teach that DTHU one of the intermediate derived from 2-keto-3-deoxygluconic acid (DHG), which is converted to 5-hydoxymethyl-2-furoic acid (HMFA) or 2-carboxyl-5-hydroxymethyl furan (FCH) same as HMFA as claimed in step c. of claim 24, through int2 (intermediate) and  5-hydoxymethyl-2-furfural (5-HMF), when treated with heat and acid, which is denoted in Fig. 16 as FCA or FCH the same compound   HMFA or HMF before converting to the final product  2,5-furandicarboxylic acid (FDCA) (see, SnagIt image of Fig. 16 as shown below).

    PNG
    media_image2.png
    1013
    424
    media_image2.png
    Greyscale

Kambourakis et al. do not teach explicitly dehydrating 2-keto-3-deoxygluconic acid (DHG) to 5-hydroxymethyl-2-furoic acid (HMFA) or 2-carboxyl-5-hydroxymethyl furan (FCH) same as HMFA of step c. of claim 24, and some of the intermediates of enzymatic oxidation and dehydration steps of the intermediate compounds in a single embodiment, which are inherently present in the reactions for producing FDCA product recited in claims 24, 35 and 37, and the transition phrase “comprising”, permits presence or production of unclaimed products, and heating at 10oC or 50oc to 200oC, for a period of 1 minute to 10 hrs under 1 bar to 100 bar pressure. However, these are just an optimization process of heating at certain temperature for a certain period of time, under certain pressure as 1 bar to 100 bar, i.e. temperature adjustment with optimum time and pressure for optimum product formation, which is well known to a skilled artisan, which is obvious to a skilled artisan in the same field to arrive the claimed invention. It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, pH, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971). 
Kambourakis et al. (WO) do not explicitly teach dehydrating 2-keto-3-deoxygluconic acid (DHG) to 5-hydroxymethyl-2-furoic acid of step c. of claim 24, and glucose oxidizing microbe is Aspergillus niger (for claim 38).
However, Kambourakis et al. (US PGPUB) clearly teach dehydrating 2-keto-3-deoxygluconic acid (DHG) to 5-hydroxymethyl-2-furoic acid (HMFA) of step c. of claim 24, i.e. Kambourakis et al. (US PGPUB) teach production of 2,5-furandicarboxylic acid (FDCA) as a product, and the      methods include both enzymic and chem. conversions as steps.  Various pathways are also provided for converting glucose into 5-dehdyro-4-deoxy-glucarate (DDG), and for converting glucose into 2,5-furandicarboxylic acid (FDCA).  The methods also involve the use of engineered enzymes that perform reactions with high specificity and efficiency, and addnl. products that can be produce include metabolic products such as, but not limited to, guluronic acid, L-iduronic acid, idaric acid, glucaric acid, and any of the products can be produced using glucose as a substrate or using any intermediate in any of the methods or pathways of the invention, 
   
RX(459) OF 557 COMPOSED OF RX(8), RX(20), RX(33), RX(34), RX(36)
RX(459)   L  ===>  AX
   

    PNG
    media_image3.png
    119
    440
    media_image3.png
    Greyscale


 
RX(8)     RCT  L 17510-99-5
          PRO  M 17511-00-1
          CAT  37250-56-9 2-Keto-3-deoxygluconate dehydrogenase (NAD(P))
          NTE  enzymic, alternative preparation shown, biotransformation
 
RX(20)    RCT  M 17511-00-1
          PRO  Y 25349-75-1
          CAT  9023-87-4 Glucuronate isomerase
          NTE  enzymic, biotransformation
 
RX(33)    RCT  Y 25349-75-1
          PRO  AV 1620401-29-7
          NTE  no experimental detail
 
RX(34)    RCT  AV 1620401-29-7
          PRO  AE 13529-17-4
          CON  heated
          NTE  unspecified reagent used
 
RX(36)    RCT  AE 13529-17-4
          PRO  AX 6338-41-6
          NTE enzymic, biotransformation, no experimental detail, unspecified enzyme used, alternative reaction conditions shown (see, whole document, and in particular search page 10-11 of the Str search for step c. of claim 24, where L is 2-keto-3-deoxygluconic acid (DHG) and AX is the 5-hydroxymethyl-2-furoic acid product, as shown above this dehydration conversion occurs in 5 steps (see, above explanations, and STN structure (Str) search result as an attached file).
Kambourakis et al. (US PGPUB) do not teach glucose oxidizing microbe is Aspergillus niger (for claim 38).
However, Znad et al. teach production of gluconic acid from glucose by oxidizing microbe Aspergillus niger under growth and non-growth conditions using pure oxygen and air as a source of oxygen (see, abstract).

Therefore, before the effective filing date, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Kambourakis et al. (WO), Kambourakis et al. (US PGPUB) and Znad et al. to convert 2-keto-3-deoxygluconic acid (DHG) to  5-hydoxymethyl-2-furoic acid (HMFA) as taught by Kambourakis et al. (US PGPUB), and using glucose oxidizing microbe  Aspergillus niger as taught by Znad et al. and modify Kambourakis et al. (WO) in view of Kambourakis et al. (US PGPUB) and Znad et al. to produce  2,5-furandicarboxylic acid (FDCA or diethyl ester or dibutyl ester derivatives from glucose to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to do optimization process because optimization process  results in the formation of the products in high yield and high purity of desired chemicals that is very simple, cost effective and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Kambourakis et al. (WO) and Kambourakis et al. (US PGPUB) successfully demonstrate the production of 2,5-furandicarboxylic acid (FDCA) or diethyl ester or dibutyl ester derivatives from glucose through corresponding keto-derivatives including  2-keto-3-deoxygluconic acid (DHG) or 2-keto-3-deoxygluconate (DOG), the product of step c. of 5-hydoxymethyl-2-furoic acid (HMFA), which are obtained by the oxidation of glucose by using enzymes including glucose oxidase, glucose dehydrogenase and dehydratase enzymes or using oxidative microorganism including  Acetobacter, Gluconobacter oxydans or Aspergillus niger or chemical catalyst.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Conclusion
Status of the claims:
Claims 24-38 and 58 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office REMSEN Building and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656